Case 8:20-cv-00386-TPB-AAS Document 14 Filed 05/12/20 Page 1 of 2 PageID 60




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

KEVIN SCHUBERT,                                )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )      No. No. 8:20-cv-00386-TPB-AAS
                                               )
ALLY FINANCIAL, INC.,                          )
                                               )
       Defendant.                              )


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff, KEVIN SCHUBERT, (“Plaintiff”), by and through his attorney, Shireen

Hormozdi, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this

case, without prejudice, against Defendant, ALLY FINANCIAL, INC.


                                            RESPECTFULLY SUBMITTED,


May 12, 2020                        By: /s/ Shireen Hormozdi
                                            Shireen Hormozdi
                                            Florida Bar No. 882461
                                            Hormozdi Law Firm, LLC
                                            1770 Indian Trail Lilburn Road, Suite 175
                                            Norcross, GA 30093
                                            Tel: 678-395-7795
                                            Fax: 866-929-2434
                                            shireen@agrusslawfirm.com
                                            shireen@norcrosslawfirm.com
                                            Attorney for Plaintiff




                                               1
Case 8:20-cv-00386-TPB-AAS Document 14 Filed 05/12/20 Page 2 of 2 PageID 61




                            CERTIFICATE OF SERVICE

       On May 12, 2020, I electronically filed the Notice of Voluntary Dismissal without
Prejudice with the Clerk of the U.S. District Court, using the CM/ECF system.

                           By: /s/ Shireen Hormozdi
                                  Shireen Hormozdi




                                           2
